[exhibit10401262019001.jpg]
Exhibit 10.4 EXECUTION VERSION (PDC Funding II LLC) ELEVENTH AMENDMENT TO THE
AMENDED AND RESTATED CONTRACT PURCHASE AGREEMENT This ELEVENTH AMENDMENT TO THE
AMENDED AND RESTATED CONTRACT PURCHASE AGREEMENT (this “Amendment” is entered
into as of December 14, 2018 by and among PDC FUNDING COMPANY II, LLC, a
Minnesota limited liability company (the “Seller”), PATTERSON COMPANIES, INC., a
Minnesota corporation, as servicer (the “Servicer”) and FIFTH THIRD BANK, an
Ohio banking corporation, as purchaser (in such capacity, the “Purchaser”) and
as agent (in such capacity, the “Agent”). Capitalized terms used but not
otherwise defined herein have the respective meanings assigned thereto in the
Contract Purchase Agreement described below. WITNESSETH: WHEREAS, the parties
hereto have entered into that certain Amended and Restated Contract Purchase
Agreement, dated as of August 12, 2011 (as amended, supplemented or otherwise
modified from time to time, the “Contract Purchase Agreement”); WHEREAS, the
parties hereto desire to further amend the Contract Purchase Agreement as set
forth herein; NOW, THEREFORE, in exchange for good and valuable consideration
(the receipt and sufficiency of which are hereby acknowledged and confirmed),
the parties hereto agree as follows: AGREEMENT: 1. Amendments to the Contract
Purchase Agreement. The Contract Purchase Agreement is hereby amended as shown
on the marked pages set forth on Exhibit A hereto. 2. Representations and
Warranties. In order to induce the parties hereto to enter into this Amendment,
each of the Seller and the Servicer represents and warrants as follows: (a) the
representations and warranties made by such Person in the Contract Purchase
Agreement and the other Transaction Documents to which it is a party are true
and correct as of the date hereof (unless stated to relate solely to an earlier
date, in which case such representations or warranties were true and correct as
of such earlier date); (b) the execution and delivery by such Person of this
Amendment, and the performance of each of its obligations under this Amendment
and the Contract Purchase Agreement, as amended hereby, are within each of its
organizational powers and have been duly authorized by all necessary
organizational action on its part; 730771657 11089703



--------------------------------------------------------------------------------



 
[exhibit10401262019002.jpg]
(c) this Amendment and the Contract Purchase Agreement, as amended hereby,
constitute, the legal, valid and binding obligations of such Person enforceable
against such Person in accordance with their terms, except as enforceability may
be limited by bankruptcy, insolvency, reorganization, or other similar laws
affecting the enforcement of creditors’ rights generally and by general
principles of equity, regardless of whether such enforceability is considered in
a proceeding in equity or at law; and (d) immediately after giving effect to
this Amendment, no Amortization Event or Potential Amortization Event has
occurred which is continuing. 3. Reference to, and Effect on, the Contract
Purchase Agreement. Except as specifically amended hereby, the Contract Purchase
Agreement and the other Transaction Documents shall remain in full force and
effect and are hereby ratified and confirmed. After this Amendment becomes
effective, all references in the Contract Purchase Agreement (or in any other
Transaction Document) to “this Agreement”, “hereof”, “herein” or words of
similar effect referring to the Contract Purchase Agreement shall be deemed to
be references to the Contract Purchase Agreement as amended by this Amendment.
This Amendment shall not be deemed, either expressly or impliedly, to waive,
amend or supplement any provision of the Contract Purchase Agreement other than
as set forth herein. 4. Conditions to Effectiveness. This Amendment shall be
effective as of the date first above written upon the Agent’s receipt of: (a)
counterparts to this Amendment duly executed by each of the parties hereto; (b)
duly executed counterparts of that certain Seventh Amended and Restated Fee
Letter, dated as of the date hereof, by and among the Agent, the Purchaser and
the Seller; (c) confirmation that the “Upfront Fee” payable pursuant to the
above- described Seventh Amended and Restated Fee Letter has been paid in full
in accordance with the terms of such Seventh Amended and Restated Fee Letter;
and (d) reasonable legal fees due and payable on or prior to the date hereof. 5.
Counterparts. This Amendment may be executed in any number of counterparts and
by different parties on separate counterparts, each of which when so executed
shall be deemed to be an original and all of which when taken together shall
constitute but one and the same instrument. Delivery by facsimile or email of an
executed signature page of this Amendment shall be effective as delivery of an
originally executed counterpart hereof. 6. GOVERNING LAW. THIS AMENDMENT SHALL
BE DEEMED TO BE A CONTRACT MADE UNDER AND GOVERNED BY THE INTERNAL LAWS OF THE
STATE OF ILLINOIS. 2 730771657 11089703



--------------------------------------------------------------------------------



 
[exhibit10401262019003.jpg]
7. Headings. The various headings of this Amendment are included for convenience
only and shall not affect the meaning or interpretation of this Amendment, the
Contract Purchase Agreement or any provision hereof or thereof. 8. Expenses.
Without limiting any obligations of the Seller under the Transaction Documents
(including without limitation, under Section 10.3 of the Contract Purchase
Agreeement), the Seller shall pay on demand all out-of-pocket costs and expenses
(including reasonable fees and expenses of counsel) incurred by the Agent and
the Purchaser with respect to the preparation, negotiation, execution and
delivery of this Amendment. [Signature pages follow.] 3 730771657 11089703



--------------------------------------------------------------------------------



 
[exhibit10401262019004.jpg]




--------------------------------------------------------------------------------



 
[exhibit10401262019005.jpg]




--------------------------------------------------------------------------------



 
[exhibit10401262019006.jpg]




--------------------------------------------------------------------------------



 
[exhibit10401262019007.jpg]
Exhibit A (Attached) 730771657 11089703



--------------------------------------------------------------------------------



 
[exhibit10401262019008.jpg]
EXHIBIT A to TenthEleventh Amendment, dated as of August 3,December 14, 2018
AMENDED AND RESTATED CONTRACT PURCHASE AGREEMENT dated as of August 12, 2011
among PDC FUNDING COMPANY II, LLC, as Seller, PATTERSON COMPANIES, INC., as
Servicer, THE PURCHASERS PARTY HERETO, and FIFTH THIRD BANK, as Agent 730772126
11089703



--------------------------------------------------------------------------------



 
[exhibit10401262019009.jpg]
EXHIBITS Exhibit I - Definitions Exhibit II - Form of Purchase Notice Exhibit
III - Places of Business of the Seller Parties; Locations of Records; Federal
Employer Identification Number(s) Exhibit IV - Names of Collection Banks;
Collection Accounts Exhibit V - Form of Compliance Certificate Exhibit VI - Form
of Collection Account Agreement Exhibit VII - Form of Assignment Agreement
Exhibit VIII - Credit and Collection Policy Exhibit IX - Form of Contract(s)
Exhibit X - Form of Monthly Report Exhibit XI - Form of Performance Undertaking
Exhibit XII - Form of Postal Notice SCHEDULES Schedule A - Commitments and
Payment Addresses Schedule B - Documents to be delivered to Agent and Each
Purchaser on or prior to the Initial Purchase Schedule C - Payment Instructions
iv730772126 11089703 iv



--------------------------------------------------------------------------------



 
[exhibit10401262019010.jpg]
WHEREOF, the parties hereto have caused this Agreement to be executed and
delivered by their duly authorized officers as of the date hereof. PDC FUNDING
COMPANY II, LLC By:________________________________ Name: Jeffrey J.
StangKarsten R. Williams Title: Vice President and Treasurer Address: PDC
Funding Company II, LLC 1031 Mendota Heights Road St. Paul, Minnesota 55120
Attention: Chief Financial Officer Facsimile: (651) 686-8984 PATTERSON
COMPANIES, INC., as Servicer By:________________________________ Name: R.
Stephen ArmstrongDonald J. Zurbay Title: Executive Vice President, Chief
Financial Officer and Treasurer Address: Patterson Companies, Inc. 1031 Mendota
Heights Road St. Paul, Minnesota 55120 Attention: Chief Financial Officer
Facsimile: (651) 686-8984 730772126 11089703 S- 1 Amended and Restated Contract
Purchase Agreement 730772126 11089703



--------------------------------------------------------------------------------



 
[exhibit10401262019011.jpg]
EXHIBIT I DEFINITIONS As used in this Agreement, the following terms shall have
the following meanings (such meanings to be equally applicable to both the
singular and plural forms of the terms defined): “2006 ESOP Note” means that
certain ESOP Note dated September 11, 2006 payable by the Patterson Companies,
Inc. Employee Stock Ownership Trust to the order of Patterson Companies, Inc., a
Minnesota corporation, and its permitted successors and assigns (including,
without limitation, a debtor in possession on its behalf) and certain of its
domestic subsidiaries, in the original principal amount of $105,000,000.00. “3D
Cone Receivable” means a Receivable originated by PDSI that arises from the sale
or financing (or servicing) of 3D Cone Beam technology. “3D Cone Beam
Receivable” means a Receivable originated by PDSI that arises from the sale or
financing of 3D Cone Beam technology. “Accrual Period” means each Fiscal Month,
provided that the initial Accrual Period hereunder means the period from (and
including) the date hereof to (and including) the last day of the Fiscal Month
thereafter. “ACH Receipts” means funds received in respect of Automatic Debit
Collections. “Acquisition” means any transaction, or any series of related
transactions, consummated on or after April 30, 2011, by which PDCo or any of
its Subsidiaries (i) acquires any going concern business or all or substantially
all of the assets of any Person, or division thereof, whether through purchase
of assets, merger or otherwise or (ii) directly or indirectly acquires from one
or more Persons (in one transaction or as the most recent transaction in a
series of transactions) at least a majority (in number of votes) of the
securities of a corporation which have ordinary voting power for the election of
directors (other than securities having such power only by reason of the
happening of a contingency) or a majority (by percentage or voting power) of the
outstanding ownership interests of a partnership or limited liability company of
any Person. “Adverse Claim” means a lien, security interest, charge or
encumbrance, or other right or claim in, of or on any Person’s assets or
properties in favor of any other Person. “Affiliate” means, with respect to any
Person, any other Person directly or indirectly controlling, controlled by, or
under direct or indirect common control with, such Person or any Subsidiary of
such Person. A Person shall be deemed to control another Person if the
controlling Person owns 10% or more of any class of voting securities of the
controlled Person or possesses, directly or indirectly, the power to direct or
cause the direction of the management or policies of the controlled Person,
whether through ownership of stock, by contract or otherwise. “Agent” has the
meaning set forth in the preamble to this Agreement. Exh. I- 1730772126 11089703
Exh. I- 1



--------------------------------------------------------------------------------



 
[exhibit10401262019012.jpg]
respect to any individual Purchase hereunder, its Pro Rata Share of the Cash
Purchase Price therefor. “Concentration Limit” means, at any time, for any
Obligor, 2% of the aggregate Outstanding Balance of all Eligible Receivables, or
such other amount (a “Special Concentration Limit”) for such Obligor designated
by Agent and consented to by each Purchaser; provided, that in the case of an
Obligor and any Affiliate of such Obligor, the Concentration Limit shall be
calculated as if such Obligor and such Affiliate are one Obligor; and provided,
further, that Agent may, upon not less than three Business Days’ notice to
Seller, cancel any Special Concentration Limit. “Consent Notice” has the meaning
set forth in Section 4.6(a). “Consent Period” has the meaning set forth in
Section 4.6(a). “Contingent Obligation” of a Person means any agreement,
undertaking or arrangement by which such Person assumes, guarantees, endorses,
contingently agrees to purchase or provide funds for the payment of, or
otherwise becomes or is contingently liable upon, the obligation or liability of
any other Person, or agrees to maintain the net worth or working capital or
other financial condition of any other Person, or otherwise assures any creditor
of such other Person against loss, including, without limitation, any comfort
letter, operating agreement, take-or-pay contract or application for a letter of
credit or the obligations of any such Person as general partner of a partnership
with respect to the liabilities of the partnership. “Contract” means, with
respect to any Receivable, any and all instruments, agreements, invoices or
other writings pursuant to which such Receivable arises or which evidences such
Receivable. “Credit Agreement” means the Amended and Restated Credit Agreement,
dated on or about January 27, 2017 (as it may be amended, restated, supplemented
or otherwise modified from time to time) by and among PDCo, the lenders from
time to time party thereto, and MUFG Bank, Ltd., as administrative agent.
“Credit and Collection Policy” means Seller’s and/or the applicable Originator’s
credit and collection policies and practices relating to Contracts and
Receivables existing on the date of the Prior Agreement and summarized in
Exhibit VIII hereto, as modified from time to time in accordance with this
Agreement. “Credit Enhancement” means, on any date, an amount equal to the
product of (i) the Net Portfolio Balance as of the close of business of Servicer
on such date, multiplied by (ii) the sum of (x) the greater of (a) 11.00% and
(b) the product of (I) the Loss Multiple multiplied by (II) the sum (i) 1.0 plus
(ii) 20.0% of the Weighted Average Remaining Months Without Repayment on such
date multiplied by (III) the average Loss-to-Liquidation Ratio for the
immediately preceding four Fiscal Months plus (y) the average Dilution Ratio for
the immediately preceding three Fiscal Months. “Deemed Collections” means the
aggregate of all amounts Seller shall have been deemed to have received as a
Collection of a Receivable. If at any time, (i) the Outstanding Balance of Exh.
I- 5730772126 11089703 Exh. I- 5



--------------------------------------------------------------------------------



 
[exhibit10401262019013.jpg]
(xxiv) that, if such Receivable is an EagleSoft Computer Receivable (also
referred to as a “Patterson Computer Receivable”), the Outstanding Balance
thereof, when added to the Outstanding Balance of all other EagleSoft Computer
Receivables, does not exceed 2% of the aggregate Outstanding Balance of all
Eligible Receivables, (xxv) that if such Receivable is a Large Receivable for
which the related Contract requires that payment in full of the Outstanding
Balance of such Receivable be made later than 64 months after the date such
Receivable was originated, the Outstanding Balance thereof when added to the
Outstanding Balance of all other such Large Receivables, does not exceed 15% of
the aggregate Outstanding Balance of all Eligible Receivables, (xxvi) that if
such Receivable is a Discounted Receivable, the Outstanding Balance thereof when
added to the Outstanding Balance of all other such Discounted Receivables, does
not exceed 5% of the aggregate Outstanding Balance of all Eligible Receivables,
(xxvii) that if such Receivable is an Extended Discounted Receivable, (a) the
Outstanding Balance thereof when added to the Outstanding Balance of all other
such Extended Discounted Receivables, does not exceed 2010% of the aggregate
Outstanding Balance of all Eligible Receivables and (b) the Obligor thereof has
a credit score of 720 or higher from TransUnion or Experian, (xxviii) that,
together with the related Contract, has not been sold, assigned or pledged by
the applicable Originator or Seller, except pursuant to the terms of the
Receivables Sale Agreement and this Agreement, (xxix) that if such Receivable is
an EagleSoft Software Receivable, the Obligor thereof has made at least three
payments on such Receivable, (xxx) the Obligor of which is not (a) with respect
to (x) any Obligor that (A) has a credit score of 720 or higher from TransUnion
or Experian, (B) has five years of payment history with the Servicer and its
Affiliates, (C) has a supply account and finance account that is current and (D)
is purchasing monthly from the Servicer and its Affiliates and is not subject to
any purchase restrictions, the Obligor of other Receivables with an aggregate
Outstanding Balance in excess of $750,000 or (y) with respect to any other
Obligor, the Obligor of other Receivables with an aggregate Outstanding Balance
in excess of $500,000 or (b) the Group Practice Obligor of other Receivables
with an aggregate Outstanding Balance in excess of $700,000, (xxxi) with respect
to which there is only one executed copy of the related Contract, which may be
executed in counterparts and received by facsimile or electronic mail, and which
will, together with the related records be held by Servicer as bailee of Agent
and the Purchasers, and no other custodial agreements are in effect with respect
thereto, (xxxii) that excludes residual value and any maintenance component,
Exh. I-10730772126 11089703 Exh. I-10



--------------------------------------------------------------------------------



 
[exhibit10401262019014.jpg]
(xxxiii) that if such Receivable is a Discounted Receivable or a Skip
Receivable, the Outstanding Balance thereof when added to the Outstanding
Balance of all other such Discounted Receivables and Skip Receivables, does not
exceed 10% of the aggregate Outstanding Balance of all Eligible Receivables,
(xxxiv) that if such Receivable is an Extended Skip Receivable, the Outstanding
Balance thereof when added to the Outstanding Balance of all other such Extended
Skip Receivables, does not exceed 2010% of the aggregate Outstanding Balance of
all Eligible Receivables, (xxxv) that if such Receivable is an Extended Skip
Receivable, no required payment, or part thereof, in connection with such
Receivable remains unpaid for 30 days or more from the original due date for
such payment, (xxxvi) that if such Receivable is a Special Market Receivable,
the Outstanding Balance thereof when added to the Outstanding Balance of all
other such Special Market Receivables, does not exceed 5% of the aggregate
Outstanding Balance of all Eligible Receivables, (xxxvii) that if such
Receivable is a Large Extended Discount Receivable, the Outstanding Balance
thereof when added to the Outstanding Balance of all other such Large Extended
Discount Receivable, does not exceed 2.5% of the aggregate Outstanding Balance
of all Eligible Receivables, and (xxxviii) that if such Receivable is a Large
Individual Obligor Receivable, the Outstanding Balance thereof when added to the
Outstanding Balance of all other such Large Individual Obligor Receivable, does
not exceed 5% of the aggregate Outstanding Balance of all Eligible Receivables.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time. “ESOP” means the Patterson Companies, Inc. Employee Stock
Ownership Plan, as amended and restated effective May 1, 2011, as amended.
“Excess Spread” means, as of the last day of any Fiscal Month, the sum of (i)
the weighted average annual percentage rate accruing on the Receivables, minus
(ii) 1%, minus (iii) the Cap Strike Rate, minus (iv) the Program Fee Rate (as
defined in each Fee Letter). “Extended Discounted Receivable” means a Receivable
that arises under a Contract pursuant to which the first installment payment
thereunder is required to be made at least five (5) months, but not more than
twelve (12) months, after the contract inception; provided that such Receivable
shall cease to be an Extended Discounted Receivable after the date on which the
first installment payment thereunder is required to be paid and shall at all
times thereafter be deemed to be an “Extended Skip Receivable”; provided
further, if the first six payments thereunder are made in full in consecutive
months, such Receivable shall no longer be deemed to be an “Extended Skip
Receivable.” Exh. I-11730772126 11089703 Exh. I-11



--------------------------------------------------------------------------------



 
[exhibit10401262019015.jpg]
“Thompson Note” means that certain Promissory Note dated April 1, 2002 payable
by GreatBanc Trust Company, solely in its capacity as trustee of the Thompson
Dental Company Employee Stock Ownership Plan and Trust, to the order of Thompson
Dental Company, in the original principal amount of $12,611,503.67. “Transaction
Documents” means, collectively, this Agreement, the Prior Agreement, each
Purchase Notice, the Receivables Sale Agreement, the Performance Undertaking,
the Intercreditor Agreement, each Collection Account Agreement, the Hedging
Agreements, each Fee Letter, the Subordinated Note (as defined in the
Receivables Sale Agreement), the Closing Date Assignment Agreement and all other
instruments, documents and agreements executed and delivered in connection
herewith or in connection with the Prior Agreement, in each case, as amended,
restated, supplemented or otherwise modified from time to time. “UCC” means the
Uniform Commercial Code as from time to time in effect in the specified
jurisdiction. “Veterinary Receivable” means a Receivable arising from the sale
or financing by Webster of veterinary equipment. “Webster” means Webster
Veterinary Supply, Inc., a Minnesota corporation, together with its successors
and assigns. “Weighted Average Remaining Months Without Repayment” means, on any
date of determination, the number of months following such date of determination
equal to: (a) the sum, with respect to each Extended Discounted Receivable of
the product of (i) the number of months remaining under the related Contract for
each Extended Discounted Receivable for which the related Obligor is not
required to make an installment payment for such month, times (ii) the
Outstanding Balance of such Extended Discounted Receivable; divided by: (b) the
aggregate Outstanding Balance at such time of all Extended Discounted
Receivables. All accounting terms defined directly or by incorporation in this
Agreement or the Receivables Sale Agreement shall have the defined meanings when
used in any certificate or other document delivered pursuant thereto unless
otherwise defined therein. For purposes of this Agreement, the Receivables Sale
Agreement and all such certificates and other documents, unless the context
otherwise requires: (a) accounting terms not specifically defined herein shall
be construed in accordance with GAAP; (b) all terms used in Article 9 of the UCC
in the State of Illinois, and not specifically defined herein, are used herein
as defined in such Article 9; (c) references to any amount as on deposit or
outstanding on any particular date means such amount at the close of business on
such day; (d) the words “hereof,” “herein” and “hereunder” and words of similar
import refer to such agreement (or the certificate or other document in which
they are used) as a whole and not to any particular provision of such agreement
(or such certificate or document); (e) references to any Section are references
to such Section in such agreement (or the certificate or other document in which
the reference is made), and references to any paragraph, Exh. I-24730772126
11089703 Exh. I-24



--------------------------------------------------------------------------------



 